       Case 8:18-cv-03581-PJM Document 5 Filed 02/08/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Greenbelt Division

Anita Verma, et al.                            *
                                               *
       v.                                      *       Case No. 18-cv-03581-PJM
                                               *
                                               *
Pennsylvania Higher Education                  *
              Assistance Agency, et al.        *

                            PLAINTIFFS’ STATUS REPORT


TO THE HONORABLE COURT:

       Plaintiffs Anita Verma and Danish Verma initiated this action on November 21,

2018. Summons for the Defendants were issued on November 26, 2018. Despite the

issuance of Summons in November, undersigned counsel could not verify service was

properly made on the Defendants. As such, on February 4, 2019, counsel personally

served all Defendants via certified mail, return receipt requested, to their respective

designated agents. On February 5, 2019, this Court entered an Order directing the parties

to file status reports. As of the filing of this report, the U.S. Postal Service tracking

demonstrates that Summons and Compliant have been delivered to Defendants DeVos

(via service on the Department and U.S. Attorney) and Navient Solutions, LLC, and is

“Out for Delivery” to Defendant Pennsylvania Higher Education Assistance Agency.

       Plaintiff expects to file the Proof of Service with signed return receipts within the

next ten (10) days.

                                               Respectfully Submitted,

                                               Montero Law Group, LLC
       Case 8:18-cv-03581-PJM Document 5 Filed 02/08/19 Page 2 of 2



                                            /s/ Michael A. Ostroff________________
                                            Michael A. Ostroff, Esq. # 17803
                                            1738 Elton Road, Suite 105
                                            Silver Spring, Maryland 20903
                                            301-588-8100
                                            mostroff@monterolawgroup.com
                                            Attorney for Plaintiffs

                           CERTIFICATE OF SERVICE:

       I certify that on February 8, 2019, a copy of the foregoing, was mailed, postage

pre-paid, to:

Pennsylvania Higher Education Assistance
Agency d/b/a American Education Services
C/o The Corporation Trust, Inc.
351 West Camden Street
Baltimore, MD 21201

Navient Solutions, LLC
f/k/a Sallie Mae, Inc.
C/oCSC-Lawyers Incorporating Service Co.
7 St. Paul Street, Ste 820
Baltimore, MD 21202

Betsy DeVos, Secretary
C/o General Counsel
U.S. Dept. of Education
300 Maryland Avenue, SW
Washington, DC 20202

Betsy DeVos, Secretary
C/o General Counsel
U.S. Dept. of Education
300 Maryland Avenue, SW
Washington, DC 20202

Betsy DeVos, Secretary
U.S. Dept. of Education
C/o Robert K. Hur, U.S. Attorney
6406 ivy Lane, Ste 800
Greenbelt, MD 20770

                                            /s/ Michael A. Ostroff________________
                                            Michael A. Ostroff, Esq. # 17803
